Robertson, Ch. J.
As to the application of the defendant to be relieved from paying the alimony already ordered, I think the court can only relieve him under the provisions of the Revised Statutes (2d vol. 538, § 20). When he makes a disclosure somewhat similar ¡/to other imprisoned debtors desiring a discharge, he simply denies his present ability to pay. The order for alimony was undoubtedly made on due evidence of his means. He has allowed the order to remain for over five months before he was attached, and even until the present time, some two months more, without asking for a modification. He had no right to dispose of his earnings otherwise, and leave his wife and children without the support ordered, and then ask the court as a favor to discharge him. The affidavits, however, disclose a diminution of income, and during his imprisonment he, of course, earned nothing. The order for his commitment may be discharged on his paying the amount due for alimony for which he was committed. The order for alimony during his imprisonment may be considered as suspended, and, on paying such amount, the order for alimony may be reduced to ten dollars a week.